PER CURIAM.
This was a suit against husband and wife for a balance due on merchandise. Judgment was entered against the husband, and after certain other proceedings the case against the wife was tried, her defense being, that in signing a contract for the merchandise, at plaintiff’s store, she acted under her husband’s duress. On sufficient evidence, the trial judge found that there was-no showing of duress or coercion by plaintiff, and no knowledge by plaintiff of duress or coercion by the husband, co-defendant in-the case. Also finding that the wife, appellant herein, had signed the contract knowing that she would be bound thereby, the trial court ordered judgment against her.
One error assigned is the refusal' to grant a continuance, after all the evidence was in, in order that appellant might produce her husband as a witness. In this we see no merit. Aside from the lack of timeliness, there was nothing to indicate what value the additional testimony would have had. In any event, there is no showing of abuse of discretion.
The same is true of the denial of a. new trial. Affidavits of appellant’s husband were presented and considered, and the trial! *759judge found no reason for ordering a retrial of the case. We find no error or impropriety in the handling or disposition of the case.
Affirmed.